Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


This Office action is in response to amendments filed February 3, 2022, wherein claims 1 and 10 were amended.  Claims 1-30 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 9-11, 15-19, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2011/0146720, “Huffman”), in view of Xu, et a. (US 2016/0220084, “Xu”), both of record.    

Regarding claim 1, Huffman discloses a floor cleaner (Fig 7, see below, also [0044-46]) comprising: 
a base 114 movable over a surface to be cleaned (114 also corresponding to 14, Fig 1, [0029]), the base including a front side, a back side opposite the front side, and a brushroll chamber (front chamber to house 136, see also [0031]); 
a body 116 pivotally coupled to the base [0045]; 
a supply tank 176 configured to store a cleaning fluid (Fig 7, [0045]); 
a distribution nozzle 178 in fluid communication with the supply tank [0045], the distribution nozzle operable to dispense the cleaning fluid onto the surface to be cleaned; 
a fluid coupling disposed between the base and the distribution nozzle (connection between forward end of fluid conduit 180 and fluid nozzle 178 (Fig 7) defines a fluid coupling between a rear portion of the base and the distribution nozzle), the fluid coupling configured to provide fluid communication between the supply tank and the distribution nozzle [0045]; additionally, Examiner finds Huffman further discloses a second fluid coupling (solenoid valve, [0045]) configured to provide fluid communication between the supply tank and the distribution nozzle, applying fluid to the surface to be cleaned when actuated by a user;
a suction inlet adjacent the front side of the base (inlet nozzle 122, corresponding to nozzle 22, [0031-32]); 
a recovery tank 124 (corresponding to recovery tank 24, [0030]); 
a vacuum source 128 operable to generate a suction airflow from the suction inlet to the recovery tank (corresponding to vacuum source 28, [0030-31]), the recovery tank configured to store the cleaning fluid drawn through the suction inlet from the surface by the vacuum source [0030]; 
an actuator (valve, [0045]) operable to control a flow of cleaning fluid from the supply tank to the distribution nozzle; 

a brushroll within the brushroll chamber (motor-driven brush, [0031]); 
wherein the distribution nozzle 178 is disposed adjacent the front side of the base (Fig 7, below) and carried on an upper exterior portion of the base and configured to spray forwardly of the base in a direction from the back side toward the front side (Fig 7), 
however Huffman does not explicitly disclose that the solenoid valve (second fluid coupling) is disposed between the base and the distribution nozzle or that the brushroll cover is removable from the base.
Regarding the placement of the solenoid valve to control fluid application via the fluid nozzle 178, a skilled artisan would have configured the fluid supply tank, conduit and nozzle to best suit a particular design and layout of the floor cleaner of Huffman based on intended use and basic engineering principles, including configurations in which the solenoid valve was closer to the nozzle (such as shown in Figure 3), where the solenoid valve (second fluid coupling) would be disposed between a rear portion of the base and the distribution nozzle.  
Xu is also concerned with a floor cleaner having a base, a body, and a brushroll in a brushroll chamber covered by a brushroll cover, and further teaches that the brushroll cover is removable to allow a user to collect debris that has collected on the agitator [0064], Figs 7-9.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Huffman by configuring the brushroll cover to be removable, as taught by Xu, to provide quick access to a user to clean the brushroll, as needed, thereby maintaining a clean brushroll and more optimal cleaning.   

    PNG
    media_image1.png
    806
    458
    media_image1.png
    Greyscale


Regarding claim 2, Huffman, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose that the distribution nozzle is removable from the base with the brushroll cover.  However, a skilled artisan would have found it obvious to 

Regarding claim 4, Huffman, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose a latch located on one of the base or the brushroll cover and a retainer provided on the other of the base or the brushroll cover. However, Xu also teaches providing latches on the brushroll cover to engage with latches on the base to releasably secure the brushroll cover in a closed state [0067-69].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Huffman, as modified, by providing the latches taught by Xu to allow the cover to be held in the closed state while being used and releasable when access to the brushroll was needed for cleaning.  

Regarding claim 5, Huffman, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein when the brushroll cover is mounted to the base, at least a portion of the distribution nozzle is located above the brushroll (Fig 7, above).

Regarding claim 9, Huffman, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the base includes an upper side opposite the surface to be cleaned, wherein the brushroll cover is removable from the base in the direction of the upper side (Fig 7, above).  

Regarding claims 28-29, Huffman, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the distribution nozzle is the only distribution nozzle on the floor cleaner operable to dispense cleaning fluid onto the surface to be cleaned 

Regarding claims 10-11 and 15-19, Huffman, as modified by Xu, discloses the limitations of the claims (including the recited fluid coupling) as described in the above rejections of claims 1, 2, 4, 5, 9, and 28-29, and further discloses a handle pivotable as recited [0029], and that the removable brushroll cover defines forward and rear walls that define the brushroll chamber (Fig 7, above, see also Figs 1-2), the walls, being elements of the cover, are removable with the cover.  


Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman, in view of Xu, as applied to claim 1, above, and further in view of Xia, et al. (US 2017/01199225, “Xia”), of record.  

Regarding claim 3, Huffman, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose a squeegee mounted to the base or brushroll cover.  Xia is also concerned with a floor cleaner having a base, a body, a supply tank, and a brushroll in a brushroll chamber, and further teaches providing a wiper 538 (squeegee) mounted to the base, so that the squeegee “wipes residual liquid from the surface to be cleaned so that it can be drawn into the fluid recovery pathway via the suction nozzle 594, thereby leaving a moisture and streak-free finish on the surface to be cleaned,” [0066].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Huffman, as modified, by providing the wiper/squeegee taught by Xia to more thoroughly clean the surface of all fluid, leaving a streak-free surface.  

Regarding claim 6, Huffman, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose a battery that provides power to the vacuum source.  However, Xu teaches providing a power source in the form of a battery to the vacuum tool [0080].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Huffman, as modified, by providing the battery taught by Xu, to allow cord-free operation of the device, avoiding possible entanglement and limiting the range of the vacuum.  

Regarding claims 7-8, Huffman, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose that the brushroll includes a textile material of fine tufted fibers or that the brushroll is a bristle brushroll.   Xu teaches a bristle brushroll of fine tufted fibers to effectively clean a surface.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Huffman, as modified, by providing a bristle brushroll of fine tufted fibers taught by Xu, to effectively clean the floor surface.   


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman, in view of Xu, as applied to claim 1, above, and further in view of Knopow, et al. (US 2012/0304405, “Knopow”).  

Regarding claim 30, Huffman, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose a squeegee mounted to the brushroll cover, wherein the brushroll is rotatable about a brushroll axis, wherein the squeegee contacts the brushroll to wipe fluid and debris from the brushroll, and wherein the squeegee is rearward of the brushroll axis in a direction from the front side to the back side of the base.  Knopow is also .  
                       
    PNG
    media_image2.png
    319
    474
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 12-14 and 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for indicating allowable subject matter have been provided in the previous Office action.   


Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but they are not persuasive.  Specifically, Examiner finds Huffman discloses a fluid coupling disposed as required, as described above, the coupling defined by the connection between fluid conduit 180 and fluid nozzle 178.  Although not required, Huffman discloses a second fluid coupling (fluid solenoid valve) that is also consistent with the claimed fluid coupling, as described above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723